United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-2304
                                   ___________

Stutsman County State Bank,             *
Jamestown, North Dakota,                *
                                        *
            Petitioner,                 *
                                        * Petition for Review of an
      v.                                * Order of the Federal
                                        * Deposit Insurance Corporation
Federal Deposit Insurance               *
Corporation,                            *     [TO BE PUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                             Submitted: February 16, 2000

                                 Filed: March 27, 2000

                                   ___________

Before McMILLIAN, LAY and JOHN R. GIBSON, Circuit Judges.
                            ___________

PER CURIAM.

       Stutsman County State Bank (Stutsman) petitions for review of a decision and
order issued by the Federal Deposit Insurance Corporation (FDIC) Board of Directors
(Board) ordering Stutsman to reimburse credit card holders for failing to disclose a
processing fee, in violation of the Truth in Lending Act (TILA), 15 U.S.C.
§§ 1601-1693, and Regulation Z of the Board of Governors of the Federal Reserve
System, 12 C.F.R. pt. 226.
      The Board had jurisdiction to issue its decision and order pursuant to 15 U.S.C.
§ 1607(a)(1)(C). We have jurisdiction to review the Board’s decision and order
pursuant to 12 U.S.C. § 1818(h)(2).

       During a period of nearly two years beginning in August 1996, Stutsman
assessed and collected a one-time processing fee for each credit account opened
pursuant to a particular open-ended credit plan, without disclosing the processing fee
in the Initial Disclosure Statement. Following a compliance examination on June 13,
1996, the FDIC preliminarily determined that Stutsman’s nondisclosure of the
processing fee on the Initial Disclosure Statement violated the TILA and Regulation Z.
The FDIC notified Stutsman that a hearing on the matter would be held before an
administrative law judge (ALJ).

       The parties submitted stipulated findings of fact and other forms of documentary
evidence to the FDIC. See Joint Appendix at 11-53. The parties stipulated, among
other things, that the processing fees in question varied from $27.00 to $59.00 and that
they cumulatively affected approximately 25,640 active accounts, for a total of
approximately $1,470,938. See id. at 13. Stutsman presented evidence to show that
it had disclosed the processing fee in a script read to credit applicants over the
telephone and in written credit approval letters and that a third party had generated and
mailed the Initial Disclosure Statements pursuant to a contract with Stutsman. See id.
at 36-49.

       The ALJ concluded that Stutsman had engaged in a clear and consistent pattern
or practice of violations, requiring reimbursement of the affected customers under
15 U.S.C. § 1607(e)(1), and that waiver of the reimbursement requirement was not
warranted under any of the exceptions in 15 U.S.C. § 1607(e)(2)(A)-(D). See In re
Stutsman County State Bank, No. FDIC-97-28b (FDIC Oct. 15, 1998) (ALJ’s
recommended order on cross-motions for summary disposition) (citing First Nat'l Bank
v. Office of the Comptroller of Currency, 956 F.2d 1456 (8th Cir. 1992) (affirming

                                          -2-
reimbursement order where bank, over a period of approximately two years, committed
almost 700 disclosure errors involving a composite interest rate)). Upon review of the
ALJ's findings and recommendation, the Board affirmed and adopted the ALJ's
conclusions. See id. (Apr. 20, 1999) (Board's decision and order disposing of cross-
motions for summary disposition).

       We have carefully reviewed the ALJ's findings and recommendations, the
Board’s decision and order, the record on appeal, and the arguments of the parties. We
deny the petition for review because the Board's factual findings are supported by
substantial evidence on the record as a whole and because the Board has thoroughly
examined the relevant data and has articulated a satisfactory explanation for its legal
conclusions, including a rational connection between its findings of fact and the remedy
imposed. See Citizens State Bank v. FDIC, 718 F.2d 1440, 1443 (8th Cir. 1983)
(setting forth standard of review).

       Stutsman's petition for review of the Board's decision and order is denied. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-